As filed with the Securities and Exchange Commission on November 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3445 THE MERGER FUND (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon THE MERGER FUND 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-800-343-8959 Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. The Merger Fund SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 69.69% ADVERTISING - 1.68% Lamar Advertising Company Class A (a)(e) $ AUTO PARTS & EQUIPMENT - 0.93% Visteon Corporation (a) 44,748,624 AUTOMOBILE MANUFACTURERS - 2.20% General Motors Company (a)(e) 105,830,934 BIOTECHNOLOGY - 6.34% Elan Corporation plc - ADR (a) Onyx Pharmaceuticals, Inc. (a)(e) BROADCASTING & CABLE TV - 0.49% Discovery Communications, Inc. Class C (a)(d) CABLE & SATELLITE TV - 2.39% Comcast Corporation Special Class A (d) DISH Network Corporation Class A (a)(e) Liberty Global plc Series C (a)(b)(g) CASINOS & GAMING - 2.38% SHFL entertainment, Inc. (a) WMS Industries, Inc. (a) COAL & CONSUMABLE FUELS - 0.22% Uranium One, Inc. (a)(b) COMPUTER HARDWARE - 0.91% Dell, Inc. CONSUMER FINANCE - 1.01% SLM Corporation DATA PROCESSING & OUTSOURCED SERVICES - 0.10% Lender Processing Services, Inc. (g) DEPARTMENT STORES - 0.13% Saks, Inc. (a) DIVERSIFIED CHEMICALS - 1.46% Huntsman Corporation (e) DIVERSIFIED METALS & MINING - 0.06% Freeport-McMoRan Copper & Gold, Inc. (e) Pilot Gold, Inc. (a)(b) DRUG RETAIL - 0.22% Shoppers Drug Mart Corporation (b)(f) ELECTRIC UTILITIES - 2.60% NV Energy, Inc. (f) ELECTRONIC MANUFACTURING SERVICES - 2.47% Molex, Inc. Class A GAS UTILITIES - 0.21% ONEOK, Inc. (e) HEALTH CARE FACILITIES - 1.34% Health Management Associates, Inc. Class A (a)(e) Vanguard Health Systems, Inc. (a) HOUSEHOLD PRODUCTS - 0.28% Vinda International Holdings Ltd. (b) INDUSTRIAL MACHINERY - 1.53% Dover Corporation (e) Ingersoll-Rand plc (b) The Timken Company (e) INTEGRATED OIL & GAS - 6.12% BP plc - ADR (e) Hess Corporation (e) Murphy Oil Corporation (e) Murphy USA, Inc. (a)(g) Occidental Petroleum Corporation (e) INTEGRATED TELECOMMUNICATION SERVICES - 0.63% AT&T, Inc. Verizon Communications, Inc. INTERNET SOFTWARE & SERVICES - 1.41% Equinix, Inc. (a)(e) LIFE SCIENCES TOOLS & SERVICES - 3.50% Life Technologies Corporation (a)(f) MOVIES & ENTERTAINMENT - 2.17% News Corporation Class B (a)(f) Twenty-First Century Fox, Inc. Class A Twenty-First Century Fox, Inc. Class B MULTI-LINE INSURANCE - 2.16% American International Group, Inc. (g) OIL & GAS DRILLING - 2.09% Noble Corporation (b)(e) Transocean, Ltd. (b) OIL & GAS EQUIPMENT & SERVICES - 1.00% Halliburton Company (e) National Oilwell Varco, Inc. (e) OIL & GAS EXPLORATION & PRODUCTION - 2.21% Anadarko Petroleum Corporation (g) Berry Petroleum Company Class A (e) OIL & GAS REFINING & MARKETING - 1.00% Valero Energy Corporation OIL & GAS STORAGE & TRANSPORTATION - 1.13% Williams Companies, Inc. PACKAGED FOODS & MEATS - 0.57% DE Master Blenders 1753 NV (a)(b)(f) PAPER PRODUCTS - 1.14% International Paper Company (e) PERSONAL PRODUCTS - 0.09% Magic Holdings International Ltd. (b)(g) PHARMACEUTICALS - 2.61% Eli Lilly & Company (e) Pfizer, Inc. Warner Chilcott plc Class A (b) REGIONAL BANKS - 0.57% Sterling Financial Corporation REITS - 1.58% Colonial Properties Trust CommonWealth REIT (e) Weyerhaeuser Company SEMICONDUCTORS - 0.51% Spreadtrum Communications, Inc. - ADR SPECIALIZED CONSUMER SERVICES - 0.60% Stewart Enterprises, Inc. Class A SPECIALIZED FINANCE - 3.17% NYSE Euronext (f) SPECIALTY CHEMICALS - 0.82% Ashland, Inc. (e) SYSTEMS SOFTWARE - 1.20% Sourcefire, Inc. (a) THRIFTS & MORTGAGE FINANCE - 1.83% Hudson City Bancorp, Inc. WIRELESS TELECOMMUNICATION SERVICES - 2.63% Leap Wireless International, Inc. (a)(e) Sprint Corporation (a) T-Mobile U.S., Inc. (a)(e) Vodafone Group plc - ADR TOTAL COMMON STOCKS (Cost $3,171,636,231) WARRANTS - 0.00% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $540,028) Principal Amount CORPORATE BONDS - 6.58% American Airlines, Inc. $ 10.500%, 10/15/2012 (i) 7.500%, 3/15/2016 (Acquired 01/25/13 to 06/25/13, Cost $31,737,204) (h) Boise Paper Holding LLC 8.000%, 4/1/2020 Clearwire Communications LLC 12.000%, 12/1/2015 (Acquired 04/17/13 to 05/03/13, Cost $52,467,786) (h) Cricket Communications, Inc. 7.750%, 10/15/2020 Dean Foods Company 9.750%, 12/15/2018 Lender Processing Services, Inc. 5.750%, 4/15/2023 McMoRan Exploration Company 11.875%, 11/15/2014 MetroPCS Wireless, Inc. 6.625%, 11/15/2020 Oil States International, Inc. 5.125%, 1/15/2023 (Acquired 06/12/13 to 08/06/13, Cost $41,674,931) (h) Vanguard Health Systems, Inc. 7.750%, 2/1/2019 TOTAL CORPORATE BONDS (Cost $316,616,032) PURCHASED PUT OPTIONS - 0.28% Contracts (100 shares per contract) American International Group, Inc. Expiration: October 2013, Exercise Price: $40.00 Expiration: October 2013, Exercise Price: $42.00 Expiration: November 2013, Exercise Price: $42.00 Expiration: January 2014, Exercise Price: $42.00 Anadarko Petroleum Corporation Expiration: November 2013, Exercise Price: $77.50 Ashland, Inc. Expiration: October 2013, Exercise Price: $70.00 Expiration: October 2013, Exercise Price: $75.00 Expiration: October 2013, Exercise Price: $80.00 AT&T, Inc. Expiration: January 2014, Exercise Price: $31.00 Berry Petroleum Company Class A Expiration: November 2013, Exercise Price: $35.00 BP plc - ADR Expiration: October 2013, Exercise Price: $37.00 CommonWealth REIT Expiration: October 2013, Exercise Price: $17.50 Expiration: October 2013, Exercise Price: $20.00 Expiration: January 2014, Exercise Price: $17.50 DISH Network Corporation Class A Expiration: October 2013, Exercise Price: $40.00 Expiration: December 2013, Exercise Price: $38.00 Expiration: December 2013, Exercise Price: $39.00 Expiration: January 2014, Exercise Price: $40.00 Dover Corporation Expiration: December 2013, Exercise Price: $75.00 Expiration: December 2013, Exercise Price: $80.00 Eli Lilly & Company Expiration: October 2013, Exercise Price: $46.00 Expiration: December 2013, Exercise Price: $50.00 Equinix, Inc. Expiration: December 2013, Exercise Price: $150.00 Expiration: January 2014, Exercise Price: $160.00 General Motors Company Expiration: December 2013, Exercise Price: $29.00 Expiration: December 2013, Exercise Price: $30.00 Halliburton Company Expiration: October 2013, Exercise Price: $41.00 Expiration: October 2013, Exercise Price: $43.00 Health Management Associates, Inc. Class A Expiration: November 2013, Exercise Price: $11.00 Hess Corporation Expiration: October 2013, Exercise Price: $60.00 Expiration: November 2013, Exercise Price: $62.50 Huntsman Corporation Expiration: November 2013, Exercise Price: $14.00 Expiration: November 2013, Exercise Price: $15.00 Expiration: January 2014, Exercise Price: $14.00 Ingersoll-Rand plc Expiration: December 2013, Exercise Price: $50.00 International Paper Company Expiration: October 2013, Exercise Price: $37.00 Expiration: October 2013, Exercise Price: $39.00 iShares Russell 2000 ETF Expiration: October 2013, Exercise Price: $102.00 Lamar Advertising Company Class A Expiration: October 2013, Exercise Price: $35.00 Expiration: October 2013, Exercise Price: $37.00 Expiration: October 2013, Exercise Price: $40.00 Expiration: October 2013, Exercise Price: $41.00 Expiration: January 2014, Exercise Price: $40.00 Materials Select Sector SPDR Trust Expiration: March 2014, Exercise Price: $45.00 Murphy Oil Corporation Expiration: October 2013, Exercise Price: $52.50 Expiration: October 2013, Exercise Price: $55.00 Expiration: October 2013, Exercise Price: $60.00 Expiration: January 2014, Exercise Price: $55.00 National Oilwell Varco, Inc. Expiration: January 2014, Exercise Price: $70.00 Noble Corporation Expiration: December 2013, Exercise Price: $33.00 Occidental Petroleum Corporation Expiration: November 2013, Exercise Price: $72.50 Expiration: November 2013, Exercise Price: $75.00 ONEOK, Inc. Expiration: October 2013, Exercise Price: $45.00 12 Expiration: January 2014, Exercise Price: $40.00 Pfizer, Inc. Expiration: December 2013, Exercise Price: $23.00 Expiration: December 2013, Exercise Price: $25.00 SLM Corporation Expiration: October 2013, Exercise Price: $20.00 Expiration: January 2014, Exercise Price: $18.00 SPDR S&P rust Expiration: October 2013, Exercise Price: $171.00 Sprint Corporation Expiration: February 2014, Exercise Price: $5.00 The Timken Company Expiration: December 2013, Exercise Price: $47.50 Expiration: December 2013, Exercise Price: $50.00 Expiration: December 2013, Exercise Price: $52.50 T-Mobile U.S., Inc. Expiration: November 2013, Exercise Price: $18.00 Expiration: January 2014, Exercise Price: $20.00 Transocean, Ltd. Expiration: November 2013, Exercise Price: $40.00 Twenty-First Century Fox, Inc. Class A Expiration: October 2013, Exercise Price: $24.00 Expiration: October 2013, Exercise Price: $27.00 Expiration: October 2013, Exercise Price: $28.00 Expiration: October 2013, Exercise Price: $29.00 Valero Energy Corporation Expiration: December 2013, Exercise Price: $29.00 Expiration: December 2013, Exercise Price: $30.00 Expiration: January 2014, Exercise Price: $29.00 Verizon Communications, Inc. Expiration: November 2013, Exercise Price: $42.00 Visteon Corporation Expiration: December 2013, Exercise Price: $60.00 Vivendi SA Expiration: October 2013, Exercise Price: EUR 14.00 (j) Expiration: November 2013, Exercise Price: EUR 15.00 (j) Vodafone Group plc - ADR Expiration: January 2014, Exercise Price: $26.00 Weyerhaeuser Company Expiration: October 2013, Exercise Price: $23.00 Williams Companies, Inc. Expiration: November 2013, Exercise Price: $30.00 TOTAL PURCHASED PUT OPTIONS (Cost $28,141,994) Shares SHORT-TERM INVESTMENTS - 24.51% BlackRock Liquidity Funds TempFund Portfolio, 0.03% (c)(e) Fidelity Institutional Government Portfolio, 0.01% (c)(e) Fidelity Institutional Money Market Portfolio, 0.04% (c)(d) Goldman Sachs Financial Square Money Market Fund, 0.07% (c)(d) The Liquid Asset Portfolio, 0.07% (c)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $1,180,026,683) TOTAL INVESTMENTS (Cost $4,696,960,968) - 101.06% $ ADR - American Depository Receipt ETF - Exchange-Traded Fund EUR - Euro plc - Public Limited Company REIT - Real Estate Investment Trust (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of September 30, 2013. (d) All or a portion of the shares have been committed as collateral for open securities sold short. (e) All or a portion of the shares have been committed as collateral for written option contracts. (f) All or a portion of the shares have been committed as collateral for swap contracts. (g) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (h) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of September 30, 2013, these securities represented 2.62% of total net assets. (i) Default or other conditions exist and the security is not presently accruing income. (j) Level 2 Security. Please see footnote (l) on the schedule of investments for more information. (k) The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (l) Investment Valuation - Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Equity securities that are traded on a national securities exchange are valued at the last sale price at the close of that exchange. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New York Stock Exchange. Non-exchange listed securities are valued based on evaluations provided by a third party, when available, or at the mean of the closing bid and asked prices. These securities are classified as Level 2 investments. In pricing corporate bonds and other debt securities, that are not obligations of the U.S. Government or its agencies, the mean of the reported closing bid and ask prices is used. These securities are classified as Level 2 investments. As a secondary source, an individual broker bid or ask may be used to value debt securities if the Adviser reasonably believes such bid or ask is an actionable bid or ask in that the broker would be willing to transact at that price. These securities are generally classified as Level 2 investments. Exchange-traded options are valued at the higher of the intrinsic value of the option (i.e., what the Fund can receive upon exercising the option) or the last reported composite sale price. If no sales are reported or if the last sale is outside the bid and ask parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices is used. Non-exchange-traded options will be valued at the higher of the intrinsic value of the option or at the price supplied by the counterparty. Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean of the quoted bid and asked prices in the over-the-counter market. Short-term debt investments are carried at amortized cost, which approximates market value. Money market funds are valued at the reported NAV. The Adviser monitors and reviews the pricing of securities and makes determinations of fair value when such procedures call for judgment and analysis. Securities for which there are no market quotations readily available or such quotations are unreliable are valued at fair value as determined in accordance with procedures adopted by the Board of Trustees and under the supervision of the Board of Trustees. The factors for fair valuation the Adviser may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; intrinsic value and public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. These securities are generally classified as Level 2 or 3 depending on the inputs as described below. At September 30, 2013, the Fund did not have any fair valued securities. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of September 30, 2013. These assets and liabilities are measured on a recurring basis. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2013. Investments at Fair Value Level 1 Level 2 Level 3 Total Assets Common Stocks * $ $ $
